NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RONALD P. GILLIS,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )           Case No. 2D16-3887
                                         )
DEUTSCHE BANK TRUST COMPANY              )
AMERICAS, as Trustee for Residential     )
Accredit Loans, Inc., Mortgage Asset-    )
Backed Pass-Through Certificates, Series )
2006-QS8 and SUNTRUST BANK,              )
                                         )
             Appellees.                  )
                                         )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Charlotte
County; James R. Thompson, Senior
Judge.

Mark A. Cullen of The Cullen Law Firm,
P.A., West Palm Beach, for Appellant.

Kimberly S. Mello and Vitaliy Kats of
Greenberg Traurig, P.A., Tampa; and
Michele L. Stocker of Greenberg Traurig,
P.A., Fort Lauderdale, for Appellee
Deutsche Bank Trust Company Americas,
as Trustee.

No appearance for Appellee SunTrust
Bank.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and CASANUEVA and BLACK, JJ., Concur.




                                    -2-